The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to Applicant’s 12/02/2021 amendment(s) /response(s) in the Application 16/786,668 by WANG et al. for “DATA TRANSMISSION METHOD AND DEVICE WITH LOW LATENCY AND LOW RESOURCE UTILIZATION”, filed on 02/10/2020. The amendment/response to the claims has been entered:  
Claims 1-20 are now pending. 
This rejection is FINAL. 

Response to Arguments

Applicant’s arguments, filed on 12/02/2021, hereinafter  “Remarks”, have been fully considered and they are persuasive in part, as described below:
Applicants have amended the title to be: “DATA TRANSMISSION METHOD AND DEVICE WITH LOW LATENCY AND LOW RESOURCE UTILIZATION”. Therefore, the objection to the title has been withdrawn.

On page 11 of the Remarks, Applicants assert that the prior art reference of LEE fails to disclose “and the size of the second data is a sum of the size of the RRC message and a size of the first data”. Examiner respectfully disagrees.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the primary prior art reference of MARTIN (Fig. 10, step 1035, paragraphs 56, 64) teach transmitting the ancillary data if the size of the ancillary data is small enough or if the ancillary message fits within the RRC connection request (i.e. based on at least one of a result of comparing a size of the transmission resource with a size of the RRC message and a result of comparing the size of the transmission resource with a size of second data). The secondary prior art of LEE (Fig. 5, step 540, paragraph 33, teach the concept of determining whether the size of data to be transmitted is less than or equal to a predetermined threshold value such as the sum of a size of a RRC message and a size of ancillary (or specified) data. Therefore, it would have been obvious to to an ordinarily skilled artisan to combine the teachings of LEE with the teachings of MARTIN to determine whether the size of specified data is equal to the sum of a predetermined threshold value such the sum of the RRC message and a size of ancillary data. 

Response to Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 9, 11, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20190053285A1), hereinafter MARTIN, in view of Lee et al. (US20110299492A1), hereinafter LEE.

Regarding claim 1, MARTIN teaches A data transmission method, comprising: (MARTIN, Fig. 10, paragraphs 46-48, teach data transmission between UE 101 and eNB 104.)
sending, by a terminal device, a random access request message to a network device by using a first random access resource, (MARTIN, Fig. 10, step 1015, paragraph 53, teach sending, by the UE 101 (i.e. terminal) a RA preamble (i.e. random access request message using a first random access resource) to the eNB 104 (i.e. network device).)
wherein the first random access resource is used to indicate that the terminal device requests to transmit first data in an initial access process, (MARTIN, Fig. 10, step 1015, paragraphs 50-53, teach the RA preamble indicating that the UE 101 is requesting to transmit additional information (i.e. first data) in an initial access process.)
and the random access request message comprises a random access preamble; (MARTIN, Fig. 10, step 1015, paragraphs 50-53, teach the RA preamble comprising a preamble.)
receiving, by the terminal device, a random access response message that is sent by the network device and that comprises first information, (MARTIN, Fig. 10, step 1025, paragraphs 54-55, teach receiving a RA response indicating whether the additional information should be sent or not (i.e. random access response comprising first information).) 
wherein the first information is used to indicate a transmission resource allocated by the network device to the terminal device, (MARTIN, Fig. 10, step 1025, paragraphs 54-55, teach the RA response indicating whether the additional information should be sent or not (i.e. transmission resource allocated by the network device to the terminal device).)
and the transmission resource is used to transmit a radio resource control (RRC) message; and sending, by the terminal device (MARTIN, Fig. 10, step 1035, paragraphs 55-56, teach using the transmission resource to send a RRC connection request (i.e. RRC message).) based on at least one of a result of comparing a size of the transmission resource with a size of the RRC message and a result of comparing the size of the transmission resource with a size of second data, (MARTIN, Fig. 10, step 1035, paragraphs 56, 64, teach transmitting the ancillary data if the size of the ancillary data is small enough or if the ancillary message fits within the RRC connection request (i.e. based on at least one of a result of comparing a size of the transmission resource with a size of the RRC message and a result of comparing the size of the transmission resource with a size of second data).) 
the first data to the network device by using a specified message, wherein the second data comprises the RRC message and the first data, (MARTIN, Fig. 10, step 1035, paragraph 56, teach transmitting the ancillary data on the RRC connection request (i.e. second data comprising a specified message (i.e. the RRC message) and the first data).) 
Although MARTIN teaches determining that the ancillary data/message fits within the RRC request, MARTIN does not specifically describe that and the size of the second data is a sum of the size of the RRC message and a size of the first data. 
LEE in the same field of endeavor teaches and the size of the second data is a sum of the size of the RRC message and a size of the first data. (LEE, Fig. 5, step 540, paragraph 33, teach the concept of determining whether the size of data to be transmitted is less than or equal to a predetermined threshold value.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LEE with the teachings of MARTIN to determine whether the size of specified data is equal to the sum of a predetermined threshold value such the sum of the RRC message and a size of ancillary data. The motivation would be to reduce unpredictable transmission delaying and a disabling of service (LEE, paragraph 9).

Regarding claim 3, MARTIN in view of LEE teaches the method according to claim 1, wherein the first random access resource comprises at least one of a random access preamble and a random access time-frequency resource. (MARTIN, paragraphs 50-53, teach the random access resource comprising a random access preamble.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LEE with the teachings of MARTIN to determine the first random access resource comprising at least one of a random access preamble and a random access time-frequency resource. The motivation would be to reduce unpredictable transmission delaying and a disabling of service (LEE, paragraph 9).

Regarding claim 8, MARTIN in view of LEE teaches the method according to claim 1, wherein the RRC message is an RRC connection setup request message or an RRC connection resume request message. (MARTIN, Fig. 10, step 1035, Fig. 11, step 1130, paragraphs 55-56, 59, teach the RRC message as an RRC connection setup request message or an RRC connection resume request message.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LEE with the teachings of MARTIN to configure RRC message as an RRC connection setup request message or an RRC connection resume request message. The motivation would be to reduce unpredictable transmission delaying and a disabling of service (LEE, paragraph 9).

Regarding claim 9, MARTIN teaches A data transmission method, comprising: (MARTIN, Fig. 10, paragraphs 46-48, teach data transmission between UE 101 and eNB 104.)
receiving, by a network device, a random access request message that is sent by a terminal device by using a first random access resource, (MARTIN, Fig. 10, step 1015, paragraph 53, teach sending, by the UE 101 (i.e. terminal) a RA preamble (i.e. random access request message using a first random access resource) to the eNB 104 (i.e. network device).)
wherein the first random access resource is used to indicate that the terminal device requests to transmit first data in an initial access process, (MARTIN, Fig. 10, step 1015, paragraphs 50-53, teach the RA preamble indicating that the UE 101 is requesting to transmit additional information (i.e. first data) in an initial access process.)
and the random access request message comprises a random access preamble; (MARTIN, Fig. 10, step 1015, paragraphs 50-53, teach the RA preamble comprising a preamble.)
sending, by the network device to the terminal device, a random access response message that comprises first information, (MARTIN, Fig. 10, step 1025, paragraphs 54-55, teach receiving a RA response indicating whether the additional information should be sent or not (i.e. random access response comprising first information).) 
wherein the first information is used to indicate a transmission resource allocated by the network device to the terminal device, (MARTIN, Fig. 10, step 1025, paragraphs 54-55, teach the RA response indicating whether the additional information should be sent or not (i.e. transmission resource allocated by the network device to the terminal device).)
and the transmission resource is used to transmit a radio resource control (RRC) message; and receiving, by the network device, (MARTIN, Fig. 10, step 1035, paragraphs 55-56, teach using the transmission resource to send a RRC connection request (i.e. RRC message).) the first data that is sent by the terminal device by using a specified message, wherein the specified message is determined by the terminal device based on at least one of a result of comparing a size of the transmission resource with a size of the RRC message and a result of comparing the size of the transmission resource with a size of second data, (MARTIN, Fig. 10, step 1035, paragraphs 56, 64, teach transmitting the ancillary data if the size of the ancillary data is small enough or if the ancillary message fits within the RRC connection request (i.e. based on at least one of a result of comparing a size of the transmission resource with a size of the RRC message and a result of comparing the size of the transmission resource with a size of second data).) 
and the second data comprises the RRC message and the first data, (MARTIN, Fig. 10, step 1035, paragraph 56, teach transmitting the ancillary data on the RRC connection request (i.e. second data comprising a specified message (i.e. the RRC message) and the first data).) 
Although MARTIN teaches determining that the ancillary data/message fits within the RRC request, MARTIN does not specifically describe that and the size of the second data is a sum of the size of the RRC message and a size of the first data. 
LEE in the same field of endeavor teaches and the size of the second data is a sum of the size of the RRC message and a size of the first data. (LEE, Fig. 5, step 540, paragraph 33, teach the concept of determining whether the size of data to be transmitted is less than or equal to a predetermined threshold value.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LEE with the teachings of MARTIN to determine whether the size of specified data is equal to the sum of a predetermined threshold value such the sum of the RRC message and a size of ancillary data. The motivation would be to reduce unpredictable transmission delaying and a disabling of service (LEE, paragraph 9).

Regarding claim 11, MARTIN in view of LEE teaches the method according to claim 9, wherein the first random access resource comprises at least one of a random access preamble and a random access time-frequency resource. (MARTIN, paragraphs 50-53, teach the random access resource comprising a random access preamble.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LEE with the teachings of MARTIN to determine the first random access resource comprising at least one of a random access preamble and a random access time-frequency resource. The motivation would be to reduce unpredictable transmission delaying and a disabling of service (LEE, paragraph 9).

Regarding claim 15, MARTIN in view of LEE teaches the method according to claim 9, wherein the RRC message is an RRC connection setup request message or an RRC connection resume request message. (MARTIN, Fig. 10, step 1035, Fig. 11, step 1130, paragraphs 55-56, 59, teach the RRC message as an RRC connection setup request message or an RRC connection resume request message.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LEE with the teachings of MARTIN to configure RRC message as an RRC connection setup request message or an RRC connection resume request message. The motivation would be to reduce unpredictable transmission delaying and a disabling of service (LEE, paragraph 9).

Regarding claim 16, MARTIN teaches An apparatus, comprising: a storage medium configured to store program instructions; and one or more processors in communication with the storage medium memory, wherein the one or more processors execute the program instructions to enable the apparatus to perform operations comprising: (MARTIN, Fig. 4, paragraph 30, teach UE 104 comprising controller, 403, storage 404, transmitter 401 and receiver 402 configured to perform the overall functions claimed and to perform the functions as described by Fig. 10, paragraphs 46-48, wherein data transmission between UE 101 and eNB 104 is performed.)
sending a random access request message to a network device by using a first random access resource, (MARTIN, Fig. 10, step 1015, paragraph 53, teach sending, by the UE 101 (i.e. terminal) a RA preamble (i.e. random access request message using a first random access resource) to the eNB 104 (i.e. network device).)
wherein the first random access resource is used to indicate that the terminal device requests to transmit first data in an initial access process, (MARTIN, Fig. 10, step 1015, paragraphs 50-53, teach the RA preamble indicating that the UE 101 is requesting to transmit additional information (i.e. first data) in an initial access process.)
and the random access request message comprises a random access preamble; (MARTIN, Fig. 10, step 1015, paragraphs 50-53, teach the RA preamble comprising a preamble.)
and receiving a random access response message that is sent by the network device and that comprises first information, (MARTIN, Fig. 10, step 1025, paragraphs 54-55, teach receiving a RA response indicating whether the additional information should be sent or not (i.e. random access response comprising first information).)
wherein the first information is used to indicate a transmission resource allocated by the network device to the terminal device, (MARTIN, Fig. 10, step 1025, paragraphs 54-55, teach the RA response indicating whether the additional information should be sent or not (i.e. transmission resource allocated by the network device to the terminal device).)
and the transmission resource is used to transmit a radio resource control (RRC) message; and sending, (MARTIN, Fig. 10, step 1035, paragraphs 55-56, teach using the transmission resource to send a RRC connection request (i.e. RRC message).) based on at least one of a result of comparing a size of the transmission resource with a size of the RRC message and a result of comparing the size of the transmission resource with a size of second data, (MARTIN, Fig. 10, step 1035, paragraphs 56, 64, teach transmitting the ancillary data if the size of the ancillary data is small enough or if the ancillary message fits within the RRC connection request (i.e. based on at least one of a result of comparing a size of the transmission resource with a size of the RRC message and a result of comparing the size of the transmission resource with a size of second data).) 
the first data to the network device by using a specified message, wherein the second data comprises the RRC message and the first data, (MARTIN, Fig. 10, step 1035, paragraph 56, teach transmitting the ancillary data on the RRC connection request (i.e. second data comprising a specified message (i.e. the RRC message) and the first data).) 
Although MARTIN teaches determining that the ancillary data/message fits within the RRC request, MARTIN does not specifically describe that and the size of the second data is a sum of the size of the RRC message and a size of the first data. 
LEE in the same field of endeavor teaches and the size of the second data is a sum of the size of the RRC message and a size of the first data. (LEE, Fig. 5, step 540, paragraph 33, teach the concept of determining whether the size of data to be transmitted is less than or equal to a predetermined threshold value.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LEE with the teachings of MARTIN to determine whether the size of specified data is equal to the sum of a predetermined threshold value such the sum of the RRC message and a size of ancillary data. The motivation would be to reduce unpredictable transmission delaying and a disabling of service (LEE, paragraph 9).

Regarding claim 18, MARTIN in view of LEE teaches the apparatus according to claim 16, wherein the first random access resource comprises at least one of a random access preamble and a random access time-frequency resource. (MARTIN, paragraphs 50-53, teach the random access resource comprising a random access preamble.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LEE with the teachings of MARTIN to determine the first random access resource comprising at least one of a random access preamble and a random access time-frequency resource. The motivation would be to reduce unpredictable transmission delaying and a disabling of service (LEE, paragraph 9).

Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20190053285A1), hereinafter MARTIN, in view of Lee et al. (US20110299492A1), hereinafter LEE, and further in light of FAN et al. (US20160073292A1), hereinafter FAN.

Regarding claim 2, although MARTIN in view of LEE teaches all the limitations with respect to claim 1 above, MARTIN in view of LEE does not describe wherein the first information is indicated by a reserved bit "R". 
FAN in the same field of endeavor teaches wherein the first information is indicated by a reserved bit "R". (FAN, paragraph 11, Fig. 1, teaches a random access response (RAR) message comprising a first field 310 as a reserved (R) field of one bit.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the modified invention, as described above, with the teachings of FAN to indicate specified information by a reserved bit “R” in a random access response message. The motivation would be to reduce the risk for congestion or overload when demand for initiating random access procedures increase (FAN, paragraph 16).

Regarding claim 10, although MARTIN in view of LEE teaches all the limitations with respect to claim 9 above, MARTIN in view of LEE does not describe wherein the first information is indicated by a reserved bit "R". 
FAN in the same field of endeavor teaches wherein the first information is indicated by a reserved bit "R". (FAN, paragraph 11, Fig. 1, teaches a random access response (RAR) message comprising a first field 310 as a reserved (R) field of one bit.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the modified invention, as described above, with the teachings of FAN to indicate specified information by a reserved bit “R” in a random access response message. The motivation would be to reduce the risk for congestion or overload when demand for initiating random access procedures increase (FAN, paragraph 16).

Regarding claim 17, although MARTIN in view of LEE teaches all the limitations with respect to claim 16 above, MARTIN in view of LEE does not describe wherein the first information is indicated by a reserved bit "R". 
FAN in the same field of endeavor teaches wherein the first information is indicated by a reserved bit "R". (FAN, paragraph 11, Fig. 1, teaches a random access response (RAR) message comprising a first field 310 as a reserved (R) field of one bit.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the modified invention, as described above, with the teachings of FAN to indicate specified information by a reserved bit “R” in a random access response message. The motivation would be to reduce the risk for congestion or overload when demand for initiating random access procedures increase (FAN, paragraph 16).

Allowable Subject Matter
Claims 4-7, 12-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                                                                                                                                                    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822. The examiner can normally be reached 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WALLI Z BUTT/Examiner, Art Unit 2412